Citation Nr: 0634085	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-41 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable rating for a right 
tympanic membrane perforation.

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
for United States Army National Guard from June 1969 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, Puerto Rico, which implemented a April 2004 
Board decision granting service connection for a right 
tympanic membrane perforation and bilateral hearing loss.


FINDINGS OF FACT

1. The veteran is in receipt of the maximum schedular 
evaluation for a right tympanic membrane perforation, and 
this disability is not shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

2. The veteran's bilateral hearing loss is productive of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for 
right tympanic membrane perforation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
4.87, Diagnostic Code 6211 (2006).

2. The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

The duty to notify was met with a February 2005 letter sent 
to the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  This letter also 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.

The Board notes that this letter was sent to the appellant 
following the issuance of the July 2004 rating decision, 
October 2004 statement of the case, and the February 2005 
supplemental statement of the case.  However, the Board 
concludes that this timing error is nonprejudicial to the 
veteran.  

With regards to the veteran's claim for an initial 
compensable evaluation for bilateral hearing loss, the Board 
concludes that delaying the veteran's appeal in order to send 
him proper notice is unnecessary.  The February 2005 letter 
gave the veteran sixty days to submit additional information, 
yet no additional evidence was received.  In fact, the 
veteran indicated in a statement received in February 2005 
that he had no additional evidence to submit.  Although such 
statement was received prior to the February 2005 VCAA letter 
being sent, the Board notes that the veteran was provided the 
pertinent laws and regulations which indicated what the 
evidence must show for a compensable rating for bilateral 
hearing loss in the October 2004 statement of the case.  
Under normal circumstances, such notice is insufficient to 
notify the veteran of what evidence is necessary to 
substantiate his claim.  However, in the present case, the 
Board finds it sufficient given the accompanying February 
2005 letter and adds that additional delay would be more 
prejudicial to the veteran than proceeding with his appeal.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue of an initial compensable evaluation for 
a right tympanic membrane perforation.  As explained below, 
the veteran is currently receiving the maximum allowable 
schedular evaluation for such disability.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary regarding this issue.

The Board notes that the veteran was also not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board finds this error to be 
non-prejudicial because the Board has concluded that the 
preponderance of the evidence is against the veteran's 
claims.  Any questions regarding the effective date have 
therefore been rendered moot.
In light of the above, the Board finds no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

B. Duty to Assist

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, along with numerous 
private treatment records and letters from his private 
providers are associated with the claims folder.  In 
addition, the veteran was provided two VA audiological 
examinations and a VA ear examination in conjunction with his 
claim.  One of these audiological examinations was for the 
specific purpose of rating the current level of the veteran's 
service-connected bilateral hearing loss disability.  Based 
upon the foregoing, the Board concludes that VA has met its 
duty-to-assist obligations.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).

A. Right Tympanic Membrane Perforation

The veteran requests a compensable evaluation for his right 
tympanic membrane perforation.  The RO denied the veteran's 
request because under 38 C.F.R. § 4.87, Diagnostic Code 6211 
(2006) there is no provision for assignment of a disability 
rating in excess of 0 percent for a tympanic membrane 
perforation.  The veteran appealed that decision to the 
Board.

The veteran's service-connected right tympanic membrane 
perforation has been assigned the maximum schedular rating 
available for such disability.  38 C.F.R. §4.87, Diagnostic 
Code 6211.  As there is no legal basis upon which to award a 
higher evaluation, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In considering the 
veteran's appeal, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
Diagnostic Code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, Diagnostic Code 6211 is the only diagnostic 
code which contemplates evaluation for a tympanic membrane 
perforation.




B. Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2006).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

Turning to the record, on the audiological evaluation in 
August 2002, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
45
45
60
49
LEFT
40
50
50
50
48

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right and 
left ear is I.  See 38 C.F.R. § 4.86(a).  Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.
The veteran also underwent audiological testing in January 
2005.  The VA audiological report for such examination  
reveals pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
40
40
55
45
LEFT
45
45
45
50
46

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right and 
left ear is I.  See 38 C.F.R. § 4.86(a).  Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.

The Board notes that the claims file contains October 2001 
and October 2004 private audiological evaluation reports 
which include audiometric findings in graphic, instead of 
numeric, form.  The Board is unable interpret such audiograms 
presented in graphic form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Additionally, these private examination reports 
do not indicate that word recognition scores were obtained 
using Maryland CNC testing as required by the rating 
schedule.  See 38 C.F.R. § 4.85(a).

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
rating, and that he is entitled to a compensable rating for 
such hearing loss.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2006).
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2006).  In this regard, the veteran 
does not assert that he is totally unemployable because of 
his service-connected bilateral hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his bilateral hearing loss and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  Thus, in light 
of the evidence of record, the Board finds that referral for 
consideration on an extraschedular basis is not warranted.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable evaluation for a right 
tympanic membrane perforation is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


